Citation Nr: 0003701	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had honorable active service from October 1972 to 
September 1977.  He also had service from October 1977 to 
March 1979 that was terminated under conditions that preclude 
the payment of benefits by VA.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1992 and later RO decisions that increased the 
evaluation for guttate psoriasis from zero to 50 percent, 
denied an increased evaluation for residuals of a right knee 
injury (rated 10 percent), and denied a total rating for 
compensation purposes based on unemployability.  In April 
1994, the Board remanded the issue of entitlement to an 
increased (compensable) evaluation for guttate psoriasis to 
the RO for additional development.  In April 1997, the Board 
denied an increased evaluation for guttate psoriasis, rated 
50 percent, and an increased evaluation for residuals of a 
right knee injury, rated 10 percent.  In April 1997, the 
Board also remanded the issue of entitlement to a total 
rating for compensation purposes based on unemployability to 
the RO for additional development.


REMAND

In October 1998 the veteran wrote the RO that he was having 
"more problems with my knee" and this was interpreted as a 
claim for an increased rating.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The veteran 
was scheduled for an examination in December 1998 but failed 
to report.  In May 1999 the RO denied the increased rating 
and issued a supplemental statement of the case pertaining to 
the appeal for a total disability rating.  In September 1999 
the veteran filed a notice of disagreement with the denial of 
an increased rating.



Until the claim for an increased rating is resolved, the 
Board cannot adjudicate the appeal for a total rating.  See 
Holland v. Brown, 6 Vet. App. 443 (1994); Parker v. Brown, 7 
Vet. App. 116 (1994).  This is particularly true where, as 
here, favorable action on the increased rating might result 
in the veteran's service-connected disabilities meeting the 
threshold percentage requirements of 38 C.F.R. § 4.16(a) 
(1999).  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Upon consideration of the foregoing, the issue of a total 
rating is deferred and the increased rating claim is remanded 
to the RO for the following action:


The RO should issue a statement of the 
case addressing the issue of an increased 
rating for the service-connected knee 
disability.  The appellant should be 
informed that a timely substantive appeal 
will be necessary to secure appellate 
review of the increased rating claim


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




